In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 18-1616V
                                   Filed: February 10, 2020

* * * * * * * * * * * * *                         *
RICHARD BRIESEACHER,                              *
                                                  *
                Petitioner,                       *        Joint Stipulation of Dismissal;
                                                  *        Vaccine Rule 21(a); No Judgment;
v.                                                *        Order Concluding Proceedings
                                                  *
SECRETARY OF HEALTH                               *
AND HUMAN SERVICES,                               *
                                                  *
         Respondent.                              *
* * * * * * * * * * * * *                         *

Matthew B. Vianello, Esq., Jacobson Press P.C., Clayton, MO, for petitioner.
Julia Collison, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                            ORDER CONCLUDING PROCEEDINGS1

Roth, Special Master:

       On February 7, 2020, the parties filed a Joint Stipulation of Dismissal in the above-
captioned case.

       Accordingly, pursuant to Vaccine Rule 21(a), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).




1
  Although this Order has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Order
will be available to anyone with access to the internet. However, the parties may object to the Order’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Order will be available to the public. Id.
IT IS SO ORDERED.

                        s/ Mindy Michaels Roth
                        Mindy Michaels Roth
                        Special Master




                    2